Citation Nr: 1440505	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  09-06 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for schizophrenia, and if so, whether entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include as secondary to degenerative disc disease and degenerative joint disease of the spine with surgical scar is warranted.  

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for migraine headaches, and if so, whether service connection is warranted.

3.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a right shoulder disability, and if so, whether service connection is warranted.

4.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for Hepatitis C, and if so, whether service connection is warranted.  

5.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for pseudofolliculitis barbae, and if so, whether service connection is warranted.  

6.  Entitlement to service connection for a right leg condition, to include as secondary to degenerative disc disease and degenerative joint disease of the spine with surgical scar.

7.  Entitlement to an increased initial evaluation for degenerative disc disease and degenerative joint disease of the spine with surgical scar, currently evaluated as 20 percent disabling.

8.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person or on account of housebound status.

9.  Entitlement to a total disability rating based on service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to February 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A claim of service connection may include any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In the present case, information obtained in support of the Veteran's claim has indicated treatment and or diagnoses for depression and schizoaffective disorder with anger issues.  Therefore, his claim has been recharacterized more broadly as entitlement to service connection for an acquired psychiatric disability, other than PTSD.

The issues of entitlement to service connection for a migraine disorder, entitlement to service connection for Hepatitis C, whether there is new and material evidence to reopen a claim of entitlement to service connection for pseudofolliculitis; entitlement to service connection for a right leg disability to include as secondary to degenerative disc disease and degenerative joint disease of the spine with surgical scar, entitlement to an increased initial evaluation for degenerative disc disease and degenerative joint disease of the spine with surgical scar, currently evaluated as 20 percent disabling; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not appeal an August 1999 rating decision which denied service connection for schizophrenia.  

2.  Evidence received since the August 1999 RO decision, includes a January 2011 VA psychiatric examination suggesting continuity of symptomatology of schizoaffective disorder, and relates to the previously unestablished element of whether the Veteran experiences a chronic disability subject to service connection.

3.  The evidence is at least in equipoise as to whether the Veteran's current diagnosis of schizoaffective disorder is related to active military service.

4.  The Veteran did not appeal a February 1986 rating decision which denied service connection for headaches.  

5.  Evidence received since the February 1986 RO decision, including the Veteran's December 2012 hearing testimony pertains to the Veteran's search for a quiet area away from any noise three to four times a week when he experiences migraines, and relates to the previously unestablished element of whether the Veteran experiences chronic headaches.

6.  The Veteran did not appeal an August 1999 RO rating decision which denied service connection for a right shoulder condition. 

7.  Evidence received since the August 1999 RO decision, including the Veteran's March 2012 VA examination showing that there was right shoulder symptomatology to include limited motion and functional impairment, relates to the previously unestablished element of whether there is a permanent residual or chronic disability subject to service connection.  

8.  The preponderance of the evidence shows that the Veteran's right shoulder symptomatology is not related to service.

9.  The Veteran did not appeal an August 1999 rating decision which denied service connection for Hepatitis C.

10.  Evidence received since the August 1999 rating decision, to include a February 2011 VA treatment note referencing a document around the time period of the Veteran's service as showing such liver problems as icterus sclerae, and possible coma hepatica, relates to the previously unestablished element of whether Hepatitis C was shown in service.  

11.  Due to his service-connected back disability, the Veteran is unable to care for himself.


CONCLUSIONS OF LAW

1.  The August 1999 rating decision that denied the Veteran's claim of entitlement to service connection for schizophrenia is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include schizophrenia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Resolving all reasonable doubt in the Veteran's favor, schizoaffective disorder was incurred during active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303(b); 3.384(e) (2013).

4.  The February 1986 rating decision that denied entitlement to service connection for headaches is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

5.  New and material evidence has been received to reopen a claim of entitlement to service connection for headaches, claimed as migraines.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

6.  The August 1999 rating decision that denied service connection for a right shoulder condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

7.  New and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

8.  A right shoulder disorder was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

9.  The August 1999 rating decision that denied service connection for Hepatitis C is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

10.  New and material evidence has been received to reopen a claim of entitlement to service connection for Hepatitis C.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

11.  The criteria for an award of SMC based on the need for regular aid and attendance or housebound status are met.  38 U.S.C.A. §§ 1114(l), (s), 5107 (West 2002); 38 C.F.R. §§ 3.350(b)(3) & (4), 3.352(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

In regards to the claims to reopen; the claim of entitlement to service connection for a psychiatric disorder, to include schizoaffective disorder; and the claim of entitlement to aid and attendance, the Board is granting in full these benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The Board recognizes that, in Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010), the United States Court of Appeals for Veterans Claims (Court) held that "[w]hen the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits."  The Court did not require in Hickson, however, that every claim reopened by the Board after the RO has denied reopening must be remanded to the RO in the first instance.  The Board also is aware of the decision in Bernard v. Brown, 4 Vet. App. 384, 393 (1993), in which the Court held that, when the Board addresses a question that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing and, if not, whether the claimant has been prejudiced thereby.  Here, the RO addressed the claim of entitlement to service connection for a right shoulder disability on the merits in a July 2012 Supplemental Statement of the Case, although it continued a denial.  As such, and in consideration of the notice and assistance provided in developing the claim, as discussed below, the Veteran is not prejudiced by proceeding to adjudication on the merits.  

In regards to the claim of entitlement to service connection for a right shoulder disability, the duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in May 2008 that informed him of his duty and VA's duty for obtaining evidence, and of the evidence and information necessary to establish a disability rating and an effective date.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  His STRs, VA and private treatment records, and lay statements have been obtained.  The Veteran was provided with a VA examination for his right shoulder in March 2012.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the claims file and contains clear conclusions connected to supporting data by a reasoned medical explanation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, the Veteran was provided the opportunity to provide pertinent testimony at his December 2012 Board hearing.

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing, during which he was provided an explanation of the elements and evidence needed to support the claims.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

New and Material Evidence

A claim that is the subject of a final decision can be reopened upon the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105.  New evidence is defined in 38 C.F.R. § 3.156(a) as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

After reviewing all of the evidence of record available at the time of an August 1999 rating decision denying service connection for schizophrenia, and in light of the evidence submitted since that decision, the Board finds that the new evidence raises a reasonable possibility of substantiating the Appellant's claim of entitlement to service connection for an acquired psychiatric disorder.  Specifically, there is a January 2011 psychiatric examination that shows the existence of schizoaffective disorder and relates it to service by continuity of symptomatology.  Accordingly, the claim is reopened.

Following review of all the evidence of record available at the time of a February 1986 rating decision that denied service connection for headaches, and in light of the evidence received since then, the Board finds that the new evidence raises a reasonable possibility of substantiating the Appellant's claim of entitlement to service connection for a migraine disorder.  Specifically, hearing testimony regarding the Veteran's experiences with migraines, pertains to the previously unestablished element of whether the Veteran experiences chronic headaches.  Accordingly, the claim is reopened.

An August 1999 rating decision denied service connection for a right shoulder disability, finding that there was no permanent or residual disability subject to service connection.  Following review of the evidence at that time, in light of evidence received since then, which includes a March 2012 VA examination showing right shoulder symptomatology such as limited motion and functional impairments, the Board finds that the new evidence raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right shoulder disability.  Accordingly, the claim is reopened.

Following review of the evidence of record available at the time of an August 1999 rating decision that found Hepatitis C was not shown in service and denied service connection for Hepatitis C, and in consideration of newly received evidence referencing a document suggestive of liver problems near the time the Veteran was in service, the Board finds that new evidence, notably hearing testimony, raises a reasonable possibility of substantiating the Appellant's claim of entitlement to service connection for Hepatitis C.  Accordingly, the claim is reopened.  


Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Certain chronic diseases, such as psychoses and arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a). 

"Psychoses" are among the chronic diseases listed in 38 C.F.R. § 3.309(a) for which service connection is available under a theory of continuity of symptoms.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Schizoaffective disorder is defined as a psychosis.  38 C.F.R. § 3.384(e). 

Psychiatric Disorder, to include schizoaffective disorder

Social Security Administration records show that the Veteran experienced mental health symptoms to include feeling depressed, having difficulty sleeping, suicidal ideation, and auditory hallucinations (hearing voices).  A March 2008 assessment ranging from 1975 to 2008 indicated that the Veteran's symptomatology was categorized under schizophrenic, paranoid and other psychotic disorders.   

VA treatment records show that in 1999 the Veteran indicated that he had a history of hearing voices since 1972, and also suffering from visual hallucinations since then.  He had been hospitalized for schizoaffective disorder on several previous occasions.  The Veteran was hospitalized in 2009 for problems to include auditory hallucinations.  

At a January 2011 VA psychiatric examination the Veteran's history included multiple suicide attempts, as well as a history of violence towards others, all starting around 1975.  The examiner reviewed the Veteran's long history of mental health treatment with multiple diagnoses since 1975.  

On examination, the Veteran's non-PTSD related psychological symptomatology included depressed mood, anxiety, nervousness, panic attacks, mood swings, auditory and visual hallucinations, anger and irritability, paranoid thinking, memory problems, reduced concentration, insomnia, lock checking, intrusive thoughts, social avoidance, restlessness, and impulsivity.  Homicidal and suicidal thoughts were present.  The Veteran's mood was sad, and his speech was slow.  He was not oriented as to time.  The Veteran's thoughts were preoccupied with one or two topics, and he reported experiencing sleep impairment.  He also exhibited inappropriate behavior.  His memory was mildly impaired.  

The examiner indicated that the Veteran's diagnoses included schizoaffective disorder, chronic.  The examiner determined that the current reported symptomatology appeared to be associated with the Veteran's schizoaffective disorder, for which he had received intermittent treatment since 1975.  The 1998 diagnosis of schizoaffective disorder was among referenced medical documents.  The examiner also indicated that the diagnoses were based largely on documented mental health treatment history since 1975; but that the Veteran's current report of symptoms was deemed unreliable due to testing results suggestive of a high probability of malingering of psychopathology.  In addition, the Veteran had refused to complete some aspects of the examination.  Nevertheless, the most consistent reported symptoms were representative of the diagnoses for chronic schizoaffective disorder and polysubstance dependence in sustained remission.  The examiner indicated that there were chronic symptoms of depression with associated psychosis with intermittent documented treatment from 1975, and repeated history of suicide attempts.  The examiner indicated that the Veteran did not currently meet the diagnostic criteria for a depressive disorder, and that the schizoaffective disorder was not at least as likely as a not a result of the Veteran's back condition.  

At his hearing the Veteran and his wife indicated that the Veteran had been diagnosed as having depression, and schizoaffective disorder, and that the Veteran had been hospitalized for his symptomatology, to include hearing voices.  

As such, the evidence shows a current diagnosis of schizoaffective disorder, which is listed as a chronic disease in 38 C.F.R. § 3.309(a).  While there is no evidence of a diagnosis of psychosis in service, the January 2011 VA psychiatric examiner indicated that current reported symptoms appeared to be associated with intermittent treatment since 1975.  

The Board finds that the Veteran's reports of continuity of psychotic symptoms since service are consistent and finds the account credible.  In addition, the VA examiner has suggested a continuity of symptomatology for schizoaffective disorder. 

As such, resolving reasonable doubt in the Veteran's favor, the Board finds that the competent and credible lay evidence shows a continuity of psychiatric symptoms since service.  As such, in light of the diagnosis of schizoaffective disorder, the Board finds that service connection is warranted.  38 C.F.R. § 3.303(b).

Right shoulder disorder

Service treatment records show that in October 1971 the Veteran experienced pain on range of motion of his shoulder, and the diagnosis was of a soft tissue injury.  

In March 2012 the Veteran was afforded a VA examination for his right shoulder.  He reported that he had injured his shoulder in service when he fell down stairs and it popped out of place.  He also indicated that he had recently fallen from his wheelchair and re-injured his shoulder.  The Veteran reported experiencing right shoulder pain.  On examination, there was limited motion and functional impairment.  Muscle testing revealed active movement with gravity eliminated.  There was also tenderness of the acromioclavicular joint with palpation.  It was indicated that a right shoulder X-ray would be taken and addendum later made.  The addendum following X-ray indicates that the diagnosis was of suspected right shoulder calcific tendinitis, and there was no change in the opinion provided.  

Following examination and claims folder review, the examiner opined that the right shoulder condition was less likely than not related to service.  He reasoned that the service treatment records did not indicate significant treatment for right shoulder pain, and the one report of right shoulder pain resulted in an essentially normal examination.  In addition, the separation examination did not indicate shoulder problems.  VA treatment records did not reveal right shoulder treatment.  As such, the examiner based his opinion on the Veteran's service treatment records, VA treatment records and clinical experience and expertise.  

Most recently, in a July 2012 supplemental statement of the case, the RO discussed the merits of entitlement to service connection for a right shoulder disability even though it continued a previous denial.  

The Veteran maintains that he has a right shoulder condition related to service, specifically to a fall down a flight of stairs.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316.  Although lay persons are competent to provide opinions on some medical issues, here causation of a right shoulder disability is outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Although the Veteran is competent to describe his symptoms and their onset, his statements regarding the condition's etiology are of limited probative value because this determination involves a complex medical question, of whether symptoms are tantamount to a diagnosed disorder for VA purposes.  In this regard, the observations of a lay individual without medical training or credentials do not have the same probative value of those of a trained medical professional.  Id.  

The Board affords great probative value to the March 2012 VA examination, wherein the Veteran's medical history as well as lay reports of shoulder related incidents and symptoms were adequately considered, and a thorough examination was conducted.  Nevertheless, the examiner provided a negative nexus opinion.  Because the preponderance of the evidence is against the claim, service connection must be denied.

Special Monthly Compensation/Aid and Attendance/Housebound Status

The Veteran seeks SMC by reason of the need for the aid and attendance of another person.  Service connection is currently in effect for a lumbar spine disability rated as 20 percent disabling. 

Special monthly compensation is payable to a Veteran who is, as a result of his service-connected disabilities, so helpless as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3). 

The following will be accorded consideration in determining the need for regular aid and attendance:  inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2013). 

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions that the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (noting that at least one factor listed in § 3.352(a) must be present for a grant of special monthly pension based on need for aid and attendance). 

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the Veteran remain in bed.  The fact that the Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a). 

Regarding housebound benefits, under 38 U.S.C.A. § 1114(s), special monthly compensation is payable if the Veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. 

The second requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

A December 2011 letter from Dr. D. H. listed the Veteran's various diagnoses, to include degenerative disc disease, chronic back pain, and failed back surgery, and indicated that the Veteran was unable to work, likely permanently, (part time or full time).  In addition, it was indicated that the Veteran needed help with activities of daily living such as bathing, dressing, meal preparation and medication management.

A psychiatrist provided the Veteran an examination for Housebound Status or Permanent Need for Regular Aid and Attendance in May 2011.  She listed hypertension, diabetes, low back pain and a mood disorder, not otherwise specified as the Veteran's disabilities.  She indicated that the Veteran was unable to feed himself or prepare his own meals.  She concluded that because the Veteran could not get up, he needed assistance in bathing and tending to other hygiene needs.  In addition, the Veteran required nursing home care in that he could not care for himself.  The Veteran required medication management, because he had poor vision to determine necessary medications.  Another individual assisted the Veteran with his financial affairs, and the examiner indicated the Veteran was not able to manage his own financial affairs.  The Veteran walked using a walker and wore eye glasses.  His girlfriend fed him due to weakness in his left arm causing him to drop his silverware when he attempted to feed himself.  The Veteran reported that both his legs were weak and that he had a tendency to fall.  The Veteran could not twist his neck due to a former back operation.  He experienced incontinence of urine and feces, and the examiner indicated that this was due to anxiety.  The Veteran reported that he could not leave the home.  

Dr. H. completed an examination for Housebound Status or Permanent Need for Regular Aid and Attendance concerning the Veteran in June 2011.  The listed diagnoses were of chronic low back pain, lumbosacral radiculopathy, left ulnar neuropathy with left upper extension weakness, and depression.  Dr. H. indicated that the Veteran was unable to prepare his own meals, and that he needed assistance in bathing and tending to other hygiene needs.  The Veteran's wife assisted with medication management and managing their finances.  The Veteran was only able to walk a few feet with assistance.  He had a walker, but could not use it due to left upper extremity weakness.  There was decreased flexion and extension of the lumbar spine.  The Veteran was in a wheelchair during the examination.  

In sum, the evidence includes statements from the Veteran and his wife (who works as a caregiver) that the Veteran needs assistance with ambulation and the activities of daily living, including toileting, bathing, dressing, meal preparation, and medication management.  The record indicates that the assistance is predominantly provided by the Veteran's wife and a home health care assistant.  The record also documents that the Veteran predominantly uses a wheelchair for ambulation, although he has access to a walker as well. 

Resolving reasonable doubt in the Veteran's favor, the foregoing evidence indicates that the Veteran has a need for aid and attendance for activities to include performing basic hygiene tasks due to the service-connected disabilities.  Although the record indicates that the Veteran is able to perform some activities of daily living independently, there is no requirement that the Veteran has a constant need for assistance; the Veteran is only required to show a general need for aid and attendance on a "regular" basis.  In this case, the Board finds that the evidence indicates that the Veteran has need for aid and attendance on a regular basis due to his service-connected lumbar disability.  

Accordingly, the Veteran is entitled to SMC at the aid and attendance rate.  Because this is the greater benefit, the claim for SMC at the housebound rate is rendered moot.


ORDER

The claim of entitlement to service connection for schizophrenia is reopened, and service connection for an acquired psychiatric disorder to include schizoaffective disorder is granted.  

The claim of entitlement to service connection for a migraine disorder is reopened; however, the reopened claim must be remanded.

The claim of entitlement to service connection for a right shoulder disability is reopened, and service connection is denied.  

The claim of entitlement to service connection for Hepatitis C is reopened; however, the reopened claim must be remanded.

SMC based on the need for the regular aid and attendance of another person is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

Migraines

Service treatment records from Munson Army Hospital show that the Veteran was treated on several occasions for severe headaches, which included experiences with light and noise sensitivity, vomiting, and blurred vision.  A December 1974 impression was of possible migraine.  Another December 1974 treatment note indicated that the Veteran experienced photophobia, nausea and vomiting with his headaches.  Impression was of migraine, and or tension headaches.  

During the course of his appeal, the Veteran has reported that he continues to experience headaches.  The Veteran has not yet been afforded a VA examination for migraines, and the Board finds that remand to obtain a medical examination and nexus opinion is necessary.  

Hepatitis C

Service treatment records reference the Veteran being discharged on November 15, 1975 for hepatitis.  The report indicated that he felt badly the week before, but not at that time, and no treatment was necessary.  

Private laboratory report from December 2009 indicated that the Veteran had a high positive Hepatitis C antibody count.  

A June 2010 letter from G. Waddle, RNC, FNP for Dr. Ed Carpenter described the Veteran as having confirmed viral Hepatitis C, with his only exposure being to a needle stick in 1973.  In addition, the Veteran had stage III fibrosis consistent with a history of Hepatitis C, and consistent with a long duration of the virus.  

A February 2011 VA treatment note indicates that the Veteran presented the above-mentioned service treatment records for review.  In addition, there was another record from the same time period indicating that he had been admitted to the hospital with icterus of the sclerae, questionably an old infection, or coma hepatica, and acute drug intoxication.  In addition, the Veteran brought private treatment records from 2008 showing that a biopsy revealed a suggestion of early cirrhosis, and a December 2009 MRI revealed no liver mass.  The Veteran was interested in treatment options, and decided to wait for new protease inhibitors to arrive on the market.  Assessment was of chronic Hepatitis C infection with stage 3 grade 2 early cirrhosis on the outside biopsy genotype 1.

The Veteran has not been afforded a VA examination for his claimed Hepatitis C; however, the Board finds that remand for an examination and nexus opinion is necessary.  

Whether to reopen a claim of entitlement to service connection for Pseudofolliculitis Barbae

The February 2012 rating decision, of which the Veteran was notified in April 2012 denied to reopen a claim of service connection for pseudofolliculitis barbae.  At his November 2011 hearing before a Decision Review Officer pseudofolliculitis barbae was discussed as being on appeal, such that the Board construes his testimony as a Notice of Disagreement.  Accordingly, remand is necessary in order to afford the Veteran a Statement of the Case pertaining to his application to reopen his claim of entitlement to service connection for pseudofolliculitis barbae.  Manlicon v. West, 12 Vet. App. 238 (1999).



A Right Leg disorder

The Board construes the Veteran's May 2012 statement regarding VA treatment records indicating that his right lower extremity condition was related to his back as a Notice of Disagreement to the April 2012 rating decision denying entitlement to service connection for a right leg condition, to include as secondary to degenerative disc disease and degenerative joint disease of the spine.  As such, remand is necessary in order to afford the Veteran a Statement of the Case pertaining to his right leg disorder.  Manlicon v. West, 12 Vet. App. 238 (1999).

Degenerative Disc Disease with Degenerative Joint Disease and surgical scar

At his December 2012 Board hearing, the Veteran with his spouse contended that his spine disorder has worsened since his most recent VA examination of the spine in 2010.  Back symptoms to include chronic pain and immobilization were discussed.  Additionally, neurological symptoms such as pain and tingling in the legs, bladder and bowel impairment and incontinence were discussed.  

The Board observes that there is a February 2012 MRI report of the lumbar spine that indicated there was lumbar spine disc protrusion with the potential of pinching nerves to the legs.  As such, the Board finds remand for a more recent VA examination is necessary.  In addressing the spine, the examiner should include discussion of related neurological and bowel and bladder impairment.  

TDIU

In addition, the claim for TDIU is inextricably intertwined with the issues being remanded, such that the Board will remand the issue of entitlement to a TDIU as well.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see Bernard v. Brown, 4 Vet. App. 384 (1993); see Harris v. Derwinski, 1 Vet. App. 180 (1991).

All claims

In addition, any VA treatment records since March 2013 should be associated with the claim.  

Accordingly, the case is REMANDED for the following action:

1.  A 38 C.F.R. § 3.159(b) notice letter must be furnished to the Veteran, addressing all remanded claims.

2.  Associate with the record, whether in paper or Virtual format, any outstanding VA treatment records since March 2013.  

3.  Following receipt of all available requested records, schedule the Veteran for VA examination(s) to determine the nature and etiology of a claimed migraine disorder, and Hepatitis C, and the current severity of the degenerative disc and degenerative joint disease of the lumbar spine with related scar.  The claims folder, to include access to Virtual VA and VBMS, must be available to, and reviewed by the examiner(s).  All indicated tests should be accomplished and all clinical findings should be reported in detail.  Following examination, to include all indicated tests, the examiner is asked to:

(a)  Opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a migraine disorder that is related to service.  

(b)  Opine whether it is at least as likely as not that the Veteran has Hepatitis C that is related to service.

(c)  Address the current severity of the degenerative disc disease and degenerative joint disease with related scar of the lumbar spine and related neurological symptoms.  

The examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the Veteran's degenerative joint disease and degenerative disc disease of the lumbar spine. 

On range of motion testing, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.  Any ankylosis or doctor-prescribed bed rest must be noted.

Thoroughly provide the extent and severity of the related neurological symptoms, including any affecting bowel or bladder functioning.

The impact of the lumbar spine on the Veteran's ability to work must be addressed.  

(d) Provide a complete rationale for any opinion expressed in (a) through (c).

4.  Following any additional development deemed necessary, issue a Statement of the Case to the Veteran regarding whether there is new and material evidence to reopen a claim of service connection for pseudofolliculitis, and if so, whether entitlement to service connection for pseudofolliculitis is warranted; and entitlement to service connection for the right leg disorder, to include as secondary to the spine disability.  

5.  Then, send the claims folder, with a copy of this remand and access to Virtual VA and VBMS for an examiner to review and address the question of whether the Veteran is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities alone.  Any opinion expressed should be supported by rationale.

6.  After taking any further development deemed appropriate, readjudicate the claims.  If any benefit on appeal is not granted, issue a supplemental statement of the case before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________

Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


